SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of March 30, 2010 (this “Agreement”), is among
TechniScan, Inc., a Delaware corporation (the “Debtor”) and Biotex Pharma
Investments LLC, as collateral agent (in such capacity, together with its
successors and assigns, the “Collateral Agent”) for the holders of the Notes (as
defined in the Note and Warrant Purchase Agreement dated as of March 30, 2010
(the “Purchase Agreement”) among the Debtor and the other persons and entities
party thereto (the “Investors”)).

WITNESSETH:

WHEREAS, pursuant to the Notes, the Investors have agreed to extend the loans to
the Debtor evidenced by the Notes;

WHEREAS, in order to induce the Investors to extend the loans evidenced by the
Notes, the Debtor has agreed to execute and deliver to the Collateral Agent this
Agreement and to grant the Collateral Agent a security interest, for the benefit
of the Investors, in certain property of the Debtor to secure the prompt
payment, performance and discharge in full of all of the Debtor’s obligations
under the Notes.

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (including
the terms “account”, “chattel paper”, “commercial tort claim”, “deposit
account”, “document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds”, “securities” and “supporting obligations”) shall have the respective
meanings given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Collateral Agent is granted a
security interest by this Agreement and which shall include the following
personal property of the Debtor, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Debtor’s businesses and all improvements thereto; and
(B) all inventory, including all materials, work in process and finished goods;

(ii) All Intellectual Property, contract rights and other general intangibles,
including, without limitation, all partnership interests, membership interests,
stock or other securities, rights under any of the Organizational Documents,
agreements related to the Pledged Securities, licenses, distribution and other
agreements, computer software (whether “off-the-shelf”, licensed from any third
party or developed by the Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

(v) All commercial tort claims;

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

(vii) All investment property;

(viii) All supporting obligations;

(ix) All files, records, books of account, business papers, and computer
programs; and

(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each direct or indirect subsidiary of the Debtor, and,
in each case, all certificates representing such shares and/or equity interests
and, in each case, all rights, options, warrants, stock, other securities and/or
equity interests that may hereafter be received, receivable or distributed in
respect of, or exchanged for, any of the foregoing and all rights arising under
or in connection therewith, including, but not limited to, all dividends,
interest and cash.

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Collateral Agent may reasonably request.

(d) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, of the Debtor
to the Collateral Agent or any Lender under this Agreement, the Notes, the
Purchase Agreement and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Collateral Agent as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, and any premium or
liquidated damages payable with respect to, the Notes and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtors from time to time under or in connection with
this Agreement, the Notes, the Purchase Agreement, any guaranty (each a
“Guaranty”) entered into by any direct or indirect subsidiary of the Debtor
(each of which, whether or not then subject to a written guaranty, shall without
further act be deemed to have guaranteed the Obligations of the Debtor and is
referred to herein as a "Guarantor”) in accordance with the terms hereof and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.

(e) “Organizational Documents” means, with respect to the Debtor, the documents
by which the Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of the
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

(f) “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).

(g) “Purchase Agreement” means the Note and Warrant Purchase Agreement dated as
of the date hereof between the Debtor and the Investors.

(h) “UCC” means the Uniform Commercial Code of the State of Delaware and/or any
other applicable law of any state or states which have jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein, and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Security Interest in Collateral. As an inducement for the Investors
to extend the loans as evidenced by the Notes and to secure the complete and
timely payment, performance and discharge in full, as the case may be, of all of
the Obligations, the Debtor hereby unconditionally and irrevocably pledges,
grants and hypothecates to the Collateral Agent a security interest in and to, a
lien upon, and a right of set-off against, all of its respective right, title
and interest of whatsoever kind and nature in and to the Collateral (a “Security
Interest” and collectively, the “Security Interests”). To the extent there is at
any time more than one Collateral Agent hereunder, the Collateral will secure
the Obligations to the Collateral Agent on a pari passu basis, based on the then
outstanding amount of such Obligations.

3. Delivery of Certain Collateral. If a direct or indirect subsidiary of the
Debtor is formed, the Debtor shall take all actions required by Section 3.15 of
the Purchase Agreement and/or Section 4(ii) of this Agreement within five
(5) business days of such formation. In each case, the Debtor shall deliver or
cause to be delivered to the Collateral Agent (a) any and all certificates and
other instruments representing or evidencing the Pledged Securities, and (b) any
and all certificates and other instruments or documents representing any of the
other Collateral, in each case, together with all Necessary Endorsements. The
Debtor shall deliver to the Collateral Agent true and correct copy of each
Organizational Document governing any of the Pledged Securities. Throughout the
term of this Agreement, so long as no Event of Default is uncured and
continuing, the Debtor shall have the right to vote the Pledged Securities in
all matters presented to the stockholders of the Pledge Securities for vote
thereon, except in a manner inconsistent with the terms of this Agreement or
detrimental to the interests of the Investors. The Collateral Agent shall hold
the Pledged Securities in the form in which the same are delivered herewith,
unless there shall occur an Event of Default. To the extent that the Collateral
Agent (or the Investors) shall not previously have taken, acquired, sold,
transferred, disposed of or otherwise realized value on the Pledged Securities
in accordance with this Agreement, on the date on which the Obligations have
been indefeasibly discharged, any remaining security interest in the Pledged
Securities shall automatically terminate, cease to exist and be released, and
the Collateral Agent shall forthwith return any remaining Pledged Securities and
irrevocably release such shares from collateral.

4. Representations, Warranties, Covenants and Agreements of the Debtors. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Collateral Agent concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, the
Debtor represents and warrants to, and covenants and agrees with, the Collateral
Agent as follows:

(a) The Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by Debtor of this Agreement and the filings contemplated therein have been duly
authorized by all necessary action on the part of Debtor and no further action
is required by the Debtor. This Agreement has been duly executed by the Debtor.
This Agreement constitutes the legal, valid and binding obligation of the
Debtor, enforceable against the Debtor in accordance with its terms except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization and similar laws of general application relating to or affecting
the rights and remedies of creditors and by general principles of equity.

(b) The Debtor has no place of business or office where its books of account and
records are kept or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto. The Debtor shall use its reasonable best
efforts to provide to the Collateral Agent, as soon as reasonably practicable
following the closing under the Purchase Agreement, a landlord access agreement
in customary form. Except as disclosed on Schedule A, none of such Collateral is
in the possession of any consignee, bailee, warehouseman, agent or processor.

(c) Except as set forth on Schedule B attached hereto, the Debtors are the sole
owners of the Collateral, free and clear of any liens, security interests,
encumbrances, rights or claims, and are fully authorized to grant the Security
Interests. There is not on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
will be filed in favor of the Collateral Agent pursuant to this Agreement)
covering or affecting any of the Collateral. As long as this Agreement shall be
in effect, the Debtor shall not execute and shall not permit to be on file in
any such office or agency any other financing statement or other similar
document or instrument (except to the extent filed or recorded in favor of the
Collateral Agent pursuant to the terms of this Agreement).

(d) No written claim has been received by the Debtor that any Collateral or
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to the Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

(e) The Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business (except when
temporarily kept at the offices of its attorneys or accountants) and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Collateral Agent at least 30 days prior to such relocation
(i) written notice of such relocation and the new location thereof (which must
be within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Collateral Agent a valid, perfected and continuing
perfected first priority lien in the Collateral.

(f) This Agreement creates in favor of the Collateral Agent a valid, security
interest in the Collateral securing the payment and performance of the
Obligations subject to no other liens or security interests except as set forth
on Schedule B. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing UCC financing statements shall have been duly perfected.
Except for the filing of the UCC financing statements referred to in the
immediately following paragraph and the recordation of the Intellectual Property
Security Agreement (as defined below) with respect to the Intellectual Property
listed in Schedule G in the United States Patent and Trademark Office, no action
is necessary to create, perfect or protect the security interests created
hereunder. Without limiting the generality of the foregoing, except for the
filing of said financing statements and the recordation of said Intellectual
Property Security Agreement, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Collateral Agent hereunder.

(g) The Debtor hereby authorizes the Collateral Agent to file one or more
financing statements under the UCC with respect to the Security Interests with
the proper filing and recording agencies in any jurisdiction deemed proper by
it, which UCC financing statement may describe the collateral as “All assets”.

(h) The execution, delivery and performance of this Agreement by the Debtors do
not (i) violate any of the provisions of any Organizational Documents of any
Debtor or any judgment, decree, order or award of any court, governmental body
or arbitrator or any applicable law, rule or regulation applicable to any Debtor
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing any Debtor’s debt or otherwise) or other understanding to
which any Debtor is a party or by which any property or asset of any Debtor is
bound or affected. If any, all required consents (including, without limitation,
from stockholders or creditors of any Debtor) necessary for any Debtor to enter
into and perform its obligations hereunder have been obtained.

(i) The capital stock and other equity interests in each of the Guarantors (the
“Pledged Securities”) shall be pledged as required herein and in Section 3.15 of
the Purchase Agreement and shall represent all of the capital stock and other
equity interests in and to the Guarantors and shall represent all capital stock
and other equity interests owned, directly or indirectly, by the Debtor. All of
the Pledged Securities shall be validly issued, fully paid and nonassessable,
and the Debtor shall be the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement or as otherwise set
forth on Schedule B. The Debtor shall cause the pledge and security interest of
the Collateral Agent to be duly noted in its corporate books and records.

(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms shall not provide that they are securities
governed by Article 8 of the UCC and shall not be held in a securities account
or by any financial intermediary.

(k) The Debtor shall at all times maintain the liens and Security Interests
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Collateral Agent until this
Agreement and the Security Interests hereunder shall be terminated pursuant to
Section 14 hereof. The Debtor hereby agrees to use commercially reasonable
efforts to defend the same against the claims of any and all persons and
entities and to safeguard and protect all Collateral for the account of the
Collateral Agent. At the reasonable request of the Collateral Agent, the Debtor
will sign and deliver to the Collateral Agent at any time or from time to time
one or more financing statements pursuant to the UCC in form reasonably
satisfactory to the Collateral Agent and will pay the cost of filing the same in
all public offices wherever filing is necessary to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and the Debtor
shall obtain and furnish to the Collateral Agent from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain in accordance with this Agreement the priority of the Security
Interests hereunder.

(l) The Debtor will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral (except for sales of inventory by
the Debtor in its ordinary course of business) without the prior written consent
of the Collateral Agent.

(m) The Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

(n) The Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. The Debtor shall cause each insurance policy issued in
connection herewith to provide, and the insurer issuing such policy to certify
to the Collateral Agent that (a) the Collateral Agent will be named as lender
loss payee and additional insured under each such insurance policy; (b) if such
insurance be proposed to be cancelled or materially changed for any reason
whatsoever, such insurer will promptly notify the Collateral Agent and such
cancellation or change shall not be effective as to the Collateral Agent for at
least thirty (30) days after receipt by the Collateral Agent of such notice,
unless the effect of such change is to extend or increase coverage under the
policy; and (c) the Collateral Agent will have the right (but no obligation) at
its election to remedy any default in the payment of premiums within thirty
(30) days of notice from the insurer of such default. If no Event of Default (as
defined in the Notes) exists and if the proceeds arising out of any claim or
series of related claims do not exceed $10,000, loss payments in each instance
will be applied by the applicable Debtor to the repair and/or replacement of
property with respect to which the loss was incurred to the extent reasonably
feasible, and any loss payments or the balance thereof remaining, to the extent
not so applied, shall be payable to the applicable Debtor, provided, however,
that payments received by any Debtor after an Event of Default occurs and is
continuing or in excess of $10,000 for any occurrence or series of related
occurrences shall be paid to the Collateral Agent and, if received by the
Debtor, shall be held in trust for the Collateral Agent and promptly paid over
to the Collateral Agent unless otherwise directed in writing by the Collateral
Agent. Copies of such policies or the related certificates, in each case, naming
the Collateral Agent as lender loss payee and additional insured shall be
delivered to the Collateral Agent at least annually and at the time any new
policy of insurance is issued.

(o) The Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the
Collateral Agent’s security interest therein.

(p) The Debtor shall promptly execute and deliver to the Collateral Agent such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Collateral Agent may from time to time request as
necessary to perfect, protect or enforce the Collateral Agent’s security
interest in the Collateral (including, without limitation, the execution and
delivery of a separate security agreement with respect to the Debtor’s
Intellectual Property (“Intellectual Property Security Agreement”) to be
delivered on the date hereof) in which the Collateral Agent has been granted a
security interest hereunder, substantially in a form reasonably acceptable to
the Collateral Agent.

(q) The Debtor shall permit the Collateral Agent and its representatives and
agents reasonable access to inspect the Collateral during normal business hours,
upon reasonable prior notice and without undue interference with the Debtor’s
business operations, and to make copies of records pertaining to the Collateral
as may be reasonably requested by the Collateral Agent from time to time.

(r) The Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

(s) The Debtor shall promptly notify the Collateral Agent in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Debtor that would have a material adverse effect on the value of the
Collateral, the Security Interest or the rights and remedies of the Collateral
Agent hereunder.

(t) All information heretofore, herein or hereafter supplied to the Collateral
Agent by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

(u) The Debtors shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to their respective businesses.

(v) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days’ prior written notice to the Collateral Agent of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

(w) Except in the ordinary course of business, the Debtor may not consign any of
its Inventory or sell any of its Inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Collateral Agent, which shall not be unreasonably withheld.

(x) The Debtor may not relocate its chief executive office to a new location
without providing 30 days’ prior written notification thereof to the Collateral
Agent and providing to the Collateral Agent, at the time of such written
notification, any financing statements or fixture filings necessary to perfect
and continue the perfection of the Security Interests granted and evidenced by
this Agreement.

(y) The Debtor was organized and remains organized solely under the laws of the
state set forth next to the Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth the Debtor’s organizational identification number or, if
the Debtor does not have one, states that one does not exist

(z) (i) The actual name of the Debtor is the name set forth in Schedule D
attached hereto; (ii) the Debtor does not have any trade names except as set
forth on Schedule E attached hereto; (iii) the Debtor has not used any name
other than that stated in the preamble hereto or as set forth on Schedule E for
the preceding five years; (iv) no entity has merged into the Debtor or been
acquired by the Debtor within the past five years except as set forth on
Schedule E; and (v) no assets have been acquired by the Debtor outside the
ordinary course of business within the past five years except as set forth on
Schedule E.

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Debtor shall deliver such Collateral to the Collateral Agent.

(bb) The Debtor, in its capacity as issuer, hereby agrees to comply with any and
all reasonable orders and instructions of Collateral Agent regarding the Pledged
Interests consistent with the terms of this Agreement without the further
consent of any other party as contemplated by Section 8-106 (or any successor
section) of the UCC. Further, the Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.

(cc) The Debtor shall cause all tangible chattel paper constituting Collateral
to be delivered to the Collateral Agent, or, if such delivery is not possible,
then to cause such tangible chattel paper to contain a legend noting that it is
subject to the security interest created by this Agreement. To the extent that
any Collateral consists of electronic chattel paper, the Debtor shall cause the
underlying chattel paper to be “marked” within the meaning of Section 9-105 of
the UCC (or successor section thereto).

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the Debtor shall cause such an account control agreement, in form and
substance in each case reasonably satisfactory to the Collateral Agent, to be
entered into and delivered to the Collateral Agent. The Debtor shall cause such
account control agreements to be entered into and delivered to the Collateral
Agent no later than April 6, 2010 with respect to the accounts listed on
Schedule F, which the Debtor represents to the Collateral Agent are the sole
assets of Debtor that can be perfected by “control” through an account control
agreement as of the date hereof.

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
Debtor shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Collateral Agent.

(ff) To the extent that any Collateral is in the possession of any third party,
the Debtor shall join with the Collateral Agent in notifying such third party of
the Collateral Agent’s security interest in such Collateral and shall endeavor
to obtain an acknowledgement and agreement from such third party with respect to
the Collateral, in form and substance reasonably satisfactory to the Collateral
Agent.

(gg) If the Debtor shall at any time hold or acquire a commercial tort claim,
the Debtor shall promptly notify the Collateral Agent in a writing signed by the
Debtor of the particulars thereof and grant to the Collateral Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

(hh) The Debtor shall promptly provide written notice to the Collateral Agent of
any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Collateral Agent an assignment of claims for such
accounts and cooperate with the Collateral Agent in taking any other steps
required under the Federal Assignment of Claims Act or any similar federal,
state or local statute or rule to perfect or continue the perfected status of
the Security Interests in such accounts and proceeds thereof.

(ii) The Debtor shall cause each Guarantor to immediately become a party hereto
(an “Additional Debtor”) by executing and delivering an Additional Debtor
Joinder in substantially the form of Annex A attached hereto, to take all
actions required by Section 3.15 of the Purchase Agreement and to comply with
the provisions hereof applicable to the Debtor. As of the date hereof, the
Debtor represents and warrants that it has no subsidiaries or equity interests
in third parties. Concurrent therewith, the Additional Debtor shall deliver
replacement schedules for, or supplements to all other Schedules to (or referred
to in) this Agreement, as applicable, which replacement schedules shall
supersede, or supplements shall modify, the Schedules then in effect. The
Additional Debtor shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Collateral Agent may reasonably request. Upon delivery of the foregoing to the
Collateral Agent, the Additional Debtor shall be and become a party to this
Agreement with the same rights and obligations as the Debtor, for all purposes
hereof as fully and to the same extent as if it were an original signatory
hereto and shall be deemed to have made the representations, warranties and
covenants set forth herein as of the date of execution and delivery of such
Additional Debtor Joinder, and all references herein to the “Debtor” shall be
deemed to include each Additional Debtor.

(jj) The Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Notes and the other Transaction
Documents (as defined in the Purchase Agreement).

(kk) The Debtor shall register the pledge of the applicable Pledged Securities
on the books of the Debtor. The Debtor shall notify each issuer of Pledged
Securities to register the pledge of the applicable Pledged Securities in the
name of the Collateral Agent on the books of such issuer. Further, except with
respect to certificated securities delivered to the Collateral Agent, the Debtor
shall endeavor to deliver to the Collateral Agent an acknowledgement of pledge
(which, where appropriate, shall comply with the requirements of the relevant
UCC with respect to perfection by registration) signed by the issuer of the
applicable Pledged Securities, which acknowledgement shall confirm that: (a) it
has registered the pledge on its books and records; and (b) at any time directed
by the Collateral Agent during the continuation of an Event of Default, such
issuer will transfer the record ownership of such Pledged Securities into the
name of any designee of the Collateral Agent, will take such steps as may be
necessary to effect the transfer, and will comply with all other reasonable
instructions of the Collateral Agent regarding such Pledged Securities without
the further consent of the Debtor.

(ll) In the event that, upon an occurrence of an Event of Default, the
Collateral Agent shall sell all or any of the Pledged Securities to another
party or parties (herein called the “Transferee”) or shall purchase or retain
all or any of the Pledged Securities, the Debtor shall, to the extent
applicable: (i) deliver to the Collateral Agent or the Transferee, as the case
may be, the articles of incorporation, bylaws, minute books, stock certificate
books, corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtor and its direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtor and its direct and indirect subsidiaries,
if so requested; and (iii) use its best efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by the Collateral Agent and allow the Transferee or
Collateral Agent to continue the business of the Debtor and its direct and
indirect subsidiaries.

(mm) Without limiting the generality of the other obligations of the Debtor
hereunder, the Debtor shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Collateral Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

(nn) The Debtor will from time to time, at the expense of the Debtor, promptly
execute and deliver all such further instruments and documents, and take all
such further action as may be necessary or desirable, or as the Collateral Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.

(oo) Schedule G attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Debtor as of the date hereof. Schedule G lists all material
licenses in favor of the Debtor for the use of any patents, trademarks,
copyrights and domain names as of the date hereof.

(pp) Except as set forth on Schedule H attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

(qq) The Debtor shall cause the landlord under the lease for its headquarter
space located at 3216 South Highland Drive, Salt Lake City, Utah 84106 and any
other lease for premises at which any of the Collateral is located to enter into
and deliver to the Collateral Agent, no later than 60 days from the date hereof,
a landlord access agreement providing the Collateral Agent with access to the
Collateral located at such premises upon the occurrence of an Event of Default
on customary terms and conditions.

(rr) Each inventor listed on patent application 11/437,001 has either validly
assigned its interest in the inventions and claims that are the subject of such
patent application to the Debtor or executed an agreement pursuant to which it
has assigned or is obligated to assign such interest to the Debtor.

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of the Collateral
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which the Debtor is subject or to
which the Debtor is party.

6. Defaults. The following events shall be “Events of Default”:

(a) The occurrence of an Event of Default under the Notes;

(b) Any representation or warranty of the Debtor in this Agreement shall prove
to have been incorrect in any material respect when made; or

(c) The failure by the Debtor to observe or perform any of its obligations
hereunder for five (5) business days after delivery to the Debtor of notice of
such failure by or on behalf of the Collateral Agent.

7. Duty To Hold In Trust.

(a) Upon the occurrence and during the continuance of any Event of Default and
at any time thereafter, the Debtor shall, upon receipt of any revenue, income,
dividend, interest or other sums subject to the Security Interests, whether
payable pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Collateral Agent and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Collateral Agent.

(b) If the Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Debtor agrees to (i) accept the same as the agent of the
Collateral Agent; (ii) hold the same in trust on behalf of and for the benefit
of the Collateral Agent; and (iii) deliver any and all certificates or
instruments evidencing the same to the Collateral Agent on or before the close
of business on the fifth business day following the receipt thereof by the
Debtor, in the exact form received together with the Necessary Endorsements, to
be held by the Collateral Agent subject to the terms of this Agreement as
Collateral.

8. Rights and Remedies Upon Default.

(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Collateral Agent shall have the right to exercise all of the remedies conferred
hereunder and under the Notes, and the Collateral Agent shall have all the
rights and remedies of a secured party under the UCC. Without limitation, the
Collateral Agent shall have the following rights and powers:

(i) The Collateral Agent shall have the right to take possession of the
Collateral and, for that purpose, enter by reasonable means, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and the Debtor shall assemble
the Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at the Debtor’s premises or
elsewhere, and make reasonably available to the Collateral Agent, without rent,
all of the Debtor’s respective premises and facilities for the purpose of the
Collateral Agent taking possession of, removing or putting the Collateral in
saleable or disposable form.

(ii) Upon written notice to the Debtor by the Collateral Agent, all rights of
the Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, the Collateral Agent shall have the right
to receive any interest, cash dividends or other payments on the Collateral and,
at the option of the Collateral Agent, to exercise in the Collateral Agent’s
discretion all voting rights pertaining thereto. Without limiting the generality
of the foregoing, the Collateral Agent shall have the right (but not the
obligation) to exercise all rights with respect to the Collateral as if it were
the sole and absolute owner thereof, including, without limitation, to vote
and/or to exchange, at its sole discretion, any or all of the Collateral in
connection with a merger, reorganization, consolidation, recapitalization or
other readjustment concerning or involving the Collateral or any Debtor or any
of its direct or indirect subsidiaries.

(iii) The Collateral Agent shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon
commercially reasonable terms and conditions. Upon each such sale, lease,
assignment or other transfer of Collateral, the Collateral Agent, may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Debtor, which are hereby waived and released.

(iv) The Collateral Agent shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Collateral Agent, and to enforce the Debtor’s
rights against such account debtors and obligors.

(v) The Collateral Agent, may (but is not obligated to) direct any financial
intermediary or any other person or entity holding any investment property to
transfer the same to the Collateral Agent, or its designee.

(vi) The Collateral Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of the Debtor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the
Collateral Agent or any designee or any purchaser of any Collateral.

(b) The Collateral Agent shall comply with any applicable law in connection with
a disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Collateral Agent may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. In addition, the Debtor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of the Collateral Agent’s rights and remedies hereunder, including,
without limitation, its right following an Event of Default to take immediate
possession of the Collateral and to exercise its rights and remedies with
respect thereto.

(c) For the purpose of enabling the Collateral Agent to further exercise rights
and remedies under this Section 8 or elsewhere provided by agreement or
applicable law, the Debtor hereby grants to the Collateral Agent, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Debtor) to use, license or sublicense following an
Event of Default, any Intellectual Property now owned or hereafter acquired by
the Debtor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

9. Applications of Proceeds. The proceeds of any sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied as
provided in, and in the order of priority set forth in, Section 7.18 of the
Purchase Agreement. Without limitation, the Collateral Agent shall be entitled
to apply such proceeds to pay or reimburse the Collateral Agent for the
reasonable and actually incurred expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like (including, without
limitation, any taxes, fees and other costs reasonably incurred in connection
therewith) of the Collateral and to the reasonable attorneys’ fees and expenses
incurred by the Collateral Agent in enforcing the Collateral Agent’s rights
hereunder and in connection with collecting, storing and disposing of the
Collateral. To the extent permitted by applicable law, the Debtor waives all
claims, damages and demands against the Collateral Agent arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Collateral Agent as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

10. Securities Law Provision. The Debtor recognizes that the Collateral Agent
may be limited in its ability to effect a sale to the public of all or part of
the Pledged Securities by reason of certain prohibitions in the Securities Act
of 1933, as amended, or other federal or state securities laws (collectively,
the “Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that the Collateral Agent has no obligation to delay the sale
of any Pledged Securities for the period of time necessary to register the
Pledged Securities for sale to the public under the Securities Laws. The Debtor
shall cooperate with the Collateral Agent in its reasonable attempt to satisfy
any requirements under the Securities Laws (including, without limitation,
registration thereunder if reasonably requested by the Collateral Agent)
applicable to the sale of the Pledged Securities by the Collateral Agent.

11. Costs and Expenses. The Debtor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Collateral Agent. The Debtor shall also pay all other claims and charges which
would be reasonably likely to prejudice, imperil or otherwise affect the
Collateral or the Security Interests therein. The Debtor will also, upon demand,
pay to the Collateral Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Collateral Agent, may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
under the Notes and the other Transaction Documents. Until so paid, any fees
payable hereunder shall be added to the principal amount of the Notes and shall
bear interest at the Default Rate.

12. Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) in no event shall the Collateral
Agent (i) have any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) have any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Debtor thereunder. The Collateral Agent shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Collateral Agent of any
payment relating to any of the Collateral, nor shall the Collateral Agent be
obligated in any manner to perform any of the obligations of the Debtor under or
pursuant to any such contract or agreement, to make inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Collateral Agent or to which the Collateral Agent may be
entitled at any time or times.

13. Security Interests Absolute. All rights and all obligations of the parties
hereunder, shall be absolute and unconditional, irrespective of: (a) any lack of
validity or enforceability of this Agreement, the Notes or any agreement entered
into in connection with the foregoing, or any portion hereof or thereof; (b) any
change in the time, manner or place of payment or performance of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Notes or any other agreement entered
into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guarantee, or any
other security, for all or any of the Obligations; (d) any action by the
Collateral Agent to obtain, adjust, settle and cancel in its reasonable
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (e) any other circumstance which might otherwise constitute
any legal or equitable defense available to the Debtor, or a discharge of all or
any part of the Security Interests granted hereby. Until the Obligations shall
have been paid and performed in full, the rights of the Collateral Agent shall
continue even if the Obligations are barred for any reason, including, without
limitation, the running of the statute of limitations or bankruptcy. The Debtor
expressly waives presentment, protest, notice of protest, demand, notice of
nonpayment and demand for performance. In the event that at any time any
transfer of any Collateral or any payment received by the Collateral Agent
hereunder shall be deemed by final order of a court of competent jurisdiction to
have been a voidable preference or fraudulent conveyance under the bankruptcy or
insolvency laws of the United States, or shall be deemed to be otherwise due to
any party other than the Collateral Agent, then, in any such event and to the
extent thereof, the Debtor’s obligations hereunder shall survive cancellation of
this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Debtor waives all right to require the Collateral Agent to proceed
against any other person or entity or to apply any Collateral which the
Collateral Agent may hold at any time, or to marshal assets, or to pursue any
other remedy.

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Notes have been indefeasibly paid or
otherwise satisfied in full (including by way of conversion of the Notes) and
all other Obligations have been paid or discharged in full.

15. Power of Attorney; Further Assurances.

(a) The Debtor authorizes the Collateral Agent, and does hereby make, constitute
and appoint the Collateral Agent and its officers, agents, successors or assigns
with full power of substitution, as the Debtor’s true and lawful
attorney-in-fact, with power, in the name of the Collateral Agent or the Debtor,
to, after the occurrence and during the continuance of an Event of Default,
(i) endorse any note, checks, drafts, money orders or other instruments of
payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Collateral Agent; (ii) to sign and endorse any financing statement pursuant to
the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and
(vi) generally, at the option of the Collateral Agent, and at the expense of the
Debtor, at any time, or from time to time, to execute and deliver any and all
documents and instruments and to do all acts and things which the Collateral
Agent deems necessary to protect, preserve and realize upon the Collateral and
the Security Interests granted therein in order to effect the intent of this
Agreement and the Notes all as fully and effectually as the Debtor might or
could do; and the Debtor hereby ratifies all that said attorney shall lawfully
do or cause to be done by virtue hereof. This power of attorney is coupled with
an interest and shall be irrevocable for the term of this Agreement and
thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Debtor is subject or to which any Debtor is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, the Collateral Agent is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

(b) On a continuing basis, the Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Collateral Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Collateral Agent the grant or perfection
of a perfected security interest in all the Collateral under the UCC.

(c) The Debtor hereby irrevocably appoints the Collateral Agent as the Debtor’s
attorney-in-fact, with full authority in the place and instead of the Debtor and
in the name of the Debtor, from time to time in the Collateral Agent’s
discretion, to take any action and to execute any instrument which the
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Collateral Agent. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.

16. Notices. Any demand upon or notice to the Debtor hereunder shall be
effective when (i) delivered personally by hand or a nationally-recognized
overnight courier; (ii) mailed by registered or certified mail (postage
prepaid), return receipt requested; (iii) sent via facsimile; or (iv) sent via
email delivery of a “.pdf” format data file to the appropriate party, in each
case addressed to the Debtor at the address shown below or such other address as
the Debtor may advise the Collateral Agent in writing. Any notice by the Debtor
to the Collateral Agent shall be given as aforesaid, addressed to the Collateral
Agent at the address shown below or such other address as the Collateral Agent
may advise the Debtor in writing. All such notices and other written
communication will be effective: (x) if delivered personally or mailed, upon
delivery; and (y) if sent via facsimile or via email delivery of “.pdf” format
data file, upon confirmation of receipt.

      Collateral Agent:  
Biotex Pharma Investments LLC
36 Village Road
Manhasset, NY 10030
Email: rykessler2002@yahoo.com
With a copy to:  
Akerman Senterfitt LLP
335 Madison Avenue
Suite 2600
New York, New York 10017
Attention: Kenneth G. Alberstadt
Fax No.: (212) 880-8965
Email: kenneth.alberstadt@akerman.com
Debtor:  
TechniScan, Inc.
3216 South Highland Drive, Suite 200
Salt Lake City, Utah 84106
Attention: Dave Robinson
Fax No.: (801) 747-1099
Email: drobinson@techniscanmedical.com
   
 
With a copy to:  
Greenberg Traurig, P.A.

5100 Town Center Circle
Suite 400
Boca Raton, Fl. 33486
Fax No.: (561) 367-6250
Email: BAHNSENJ@gtlaw.com

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Collateral Agent shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Collateral Agent’s rights
and remedies hereunder.

18. Miscellaneous.

(a) No course of dealing between the Debtor and the Collateral Agent, nor any
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent, any right, power or privilege hereunder or under the Notes shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(b) All of the rights and remedies of the Collateral Agent with respect to the
Collateral, whether established hereby or by the Notes, the Transaction
Documents or by any other agreements, instruments or documents or by law shall
be cumulative and may be exercised singly or concurrently.

(c) This Agreement, together with the exhibits and schedules hereto, the Notes
and the related agreements contemplated hereby and thereby contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into this
Agreement and the exhibits and schedules hereto. No provision of this Agreement
may be waived, modified, supplemented or amended except in a written instrument
signed, in the case of an amendment, by the Debtor and the Collateral Agent or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Debtor and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Collateral Agent (other than by merger). The
Collateral Agent may assign any or all of its rights under this Agreement to any
Person to whom the Collateral Agent assigns or transfers any Securities,
provided such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of this Agreement that apply to the
“Collateral Agent.”

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

(h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. The Debtor agrees that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement, the Transaction Documents and the
Notes (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the state and federal courts sitting in the State of
Delaware. The Debtor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court or that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If any party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such proceeding.

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(j) The Debtor shall indemnify, reimburse and hold harmless the Collateral Agent
and each Investor, and each of their respective partners, members, shareholders,
officers, directors, employees and agents (and any other persons with other
titles that have similar functions) (collectively, “Indemnitees”) from and
against any and all losses, claims, liabilities, damages, penalties, suits,
costs and expenses, of any kind or nature, (including fees relating to the cost
of investigating and defending any of the foregoing) imposed on, incurred by or
asserted against such Indemnitee in any way related to or arising from or
alleged to arise from this Agreement or the Collateral, except any such losses,
claims, liabilities, damages, penalties, suits, costs and expenses which result
from the gross negligence or willful misconduct of the Indemnitee as determined
by a final, nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Notes, the Transaction Documents or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

(k) Nothing in this Agreement shall be construed to subject the Collateral Agent
to liability as a partner in the Debtor or any of its direct or indirect
subsidiaries that is a partnership or as a member in the Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
the Collateral Agent be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
the Debtor or any of its direct or indirect subsidiaries or otherwise, unless
and until the Collateral Agent exercises its right to be substituted for the
Debtor as a partner or member, as applicable, pursuant hereto.

(l) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Debtor or any direct or indirect
subsidiary of the Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtor hereby grants such consent and approval and
waives any such noncompliance with the terms of said documents.

(m) The Investors have, pursuant to the Purchase Agreement appointed the Agent,
as their agent for purposes of exercising any and all rights and remedies of the
secured parties hereunder. Such appointment shall continue until revoked in
writing (with a copy delivered to the Debtor) in accordance with the Purchase
Agreement.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

DEBTOR:

TECHNISCAN, INC.

      By: /s/ David C. Robinson
 

Name:
Title:
  David C. Robinson
President and Chief Executive Officer



    COLLATERAL AGENT:

BIOTEX PHARMA INVESTMENTS LLC

By: /s/ Robert Kessler

          Name: Robert Kessler Title: Member Name:     Robert Kessler     Title:
    Member

2